PER CURIAM.
The appellant challenges the order by which the trial judge denied his Florida *521Rule of Criminal Procedure 3.850 motion for postconviction relief. One of the appellant’s claims is that he involuntarily entered his pleas out of a well-founded fear that his counsel would be unprepared at trial. Because this claim is colorable and not conclusively refuted by the attachments to the order, the denial of the claim is reversed and this case is remanded for further consideration of the claim. The order is otherwise affirmed.
ALLEN, C.J., VAN NORTWICK and BROWNING, JJ., concur.